 

Case 1:11-cr-00912-JFK Document 366 , BiteeeQate2it-—Parestomtet

ert
#3
jerk]
att
oy
J cn
“a

   

NICALLY FILED)
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

l
I
l
l
I
i
I
I
I
I
!
|
|
|
I
l
I
!
1
|
|
|
|
|
|
|
I
I
!
I
I
PS
eS TEN ER TaN STR UT PRS

 

 

 

 

 

UNITED STATES OF AMERICA,
: No. 11 Cr. 912 (JFK)
-against- : No. 15 Civ. 2222 (JFK)
TYRIEK SKYFIELD, : ORDER

Defendant.

JOHN F. KEENAN, United States District Judge:
By no later than March 26, 2021, the parties are directed
to file letters of no more than three pages addressing whether

the Second Circuit’s recent decision in Collier v. United

 

States, --- F.3d ---, No. 17-2402, 2021 WL 771689 (2d Cir. Mar.
1, 2021) (holding attempted federal bank robbery qualifies as a
crime of violence under 18 U.S.C. § 924(c) (3) (A)), has any

bearing on Defendant Tyriek Skyfield’s pending habeas petition
which questions whether attempted Hobbs Act robbery qualifies as
a crime of violence under 18 U.S.C. § 924(c) (3) (A).

SO ORDERED.

Dated: New York, New York 4 ki ben
March 2, 2021 Sphs v tea S

 

 

John F. Keenan
United States District Judge
